Case 1:19-cv-22702-KMW Document 144-3 Entered on FLSD Docket 08/24/2020 Page 1 of 3




                           EXHIBIT C
  Case 1:19-cv-22702-KMW Document 144-3 Entered on FLSD Docket 08/24/2020 Page 2 of 3


djohnson@jdalegal.com

From:                              djohnson@jdalegal.com
Sent:                              Monday, August 24, 2020 3:40 PM
To:                                aglisson@jdalegal.com
Subject:                           FW: Ginsberg, et al. vs. Vitamins Because, LLC, et al.
Attachments:                       8.20.2020 Azorio LLC Non Party subpoena.pdf; NOS of Subpoena to Non-Party Azorio
                                   LLC 8.20.20.pdf



From: djohnson@jdalegal.com <djohnson@jdalegal.com>
Sent: Friday, August 21, 2020 8:37 AM
To: 'Jay Brody' <jbrody@kgglaw.com>
Subject: FW: Ginsberg, et al. vs. Vitamins Because, LLC, et al.

Jay – We are filing an objection to service of this non-party subpoena. We ask that you hold off
on service of the subpoena until such time as our objection is resolved. Also, let me know if you
have time next week to meet and confer on our objection to this non-party subpoena.

Regards,

Dave
David S. Johnson
JOHNSON DABOLL ANDERSON, PLLC
2011 W. Cleveland Street, Suite F
Tampa, Florida 33606
Main 813-377-2499
Direct 813-377-2385
Facsimile 813-330-3156
djohnson@jdalegal.com

CONFIDENTIALITY NOTICE: This electronic message is intended to be viewed only by the
individual or entity to whom it is addressed. It may contain information that is
privileged, confidential and exempt from disclosure under applicable law. Any
dissemination, distribution or copying of this communication is strictly prohibited
without our prior permission. If you are not the intended recipient, or the employee or
agent responsible for delivering the message to the intended recipient, or if you have
received this communication in error, please notify us immediately by return e-mail and
delete the original message and any copies of it from your computer system.

For further information about Johnson Daboll Anderson, PLLC, please visit our website at
www.jdalegal.com


From: Margaret Dowd <mdowd@kgglaw.com>
Sent: Thursday, August 20, 2020 3:39 PM
To: djohnson@jdalegal.com; lpatricios@zplaw.com; jzumpano@zplaw.com; richard.oparil@agg.com;
kevin.bell@agg.com; aapolito@lippes.com; blittle@lippes.com; jsorce@flconstructionlawyer.com;
josh@markmigdal.com; yaniv@markmigdal.com; eservice@markmigdal.com; Catherine.Davis@wilsonelser.com;
david.ross@wilsonelser.com
Cc: ta@aronovitzlaw.com; bp@aronovitzlaw.com; Gary Graifman <ggraifman@kgglaw.com>; Jay Brody

                                                              1
  Case 1:19-cv-22702-KMW Document 144-3 Entered on FLSD Docket 08/24/2020 Page 3 of 3
<jbrody@kgglaw.com>; nmigliaccio@classlawdc.com
Subject: Ginsberg, et al. vs. Vitamins Because, LLC, et al.

Attached please find the Non-Party Subpoena to Azorio LLC.

Margaret Dowd
Paralegal
Kantrowitz Goldhamer & Graifman, P.C.
747 Chestnut Ridge Road
Chestnut Ridge, New York 10977
Tel: (845) 356-2570
Fax: (845) 356-4335




                                                              2
